DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Previously, this Office issued a Non-Final Rejection on 05/04/2022.
	This Final Rejection is in response to the claim set and remarks filed by the Applicant on 07/01/2022. 
Claim(s) 22–23 is/are canceled. 
Therefore, claim(s) 1–21 and 24–27 is/are pending and is/are addressed below. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
the recitation of " adjustment element configured to" in claims 1–4 and 10;
the recitation of "actuating element for adjusting" in claim 5;
the recitation of "controller to control" in claim 6; and
the recitation of "jet controller for controlling" in claim 14. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1–6, 10, and 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by  GARDENER PG Publication No. 20180370117 (of record). 
As to claim 1, GARDENER discloses a printing apparatus for impinging liquids from at least two liquid sources, the apparatus comprising:
	a first jet actuator (Figure 7, 62 ; ¶75) configured to dispense a first liquid from a first liquid source (¶167);
	a second jet actuator (Figure 7, 62 ; ¶75) configured to dispense a second liquid from a second liquid source (¶167); and
	an adjustment element (Figure 7, 63)  configured to adjust a trajectory of at least the first liquid dispensed from the first jet actuator such that the first liquid impinges the second liquid dispensed from the second jet actuator (¶75). 
With respect to the newly added limitations of "a 3D bioprinting apparatus" and that that the first liquid and/or second liquid "comprises viable cells," these limitations are drawn to the material or article worked upon or an intended use limitation. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this instance, GARDENER is capable of dispensing a liquid (see discussion above and rejection above). One of ordinary skill in the art would understand that the liquid could support viable living cells. 
Therefore, GARDENER anticipates claim 1's 3D bioprinting apparatus.  
	As to claim 2, GARDENER discloses the 3D bioprinting apparatus according to claim 1, wherein the adjustment element is configured to adjust the position of the first jet actuator relative to the second jet actuator to adjust the trajectory of the first liquid dispensed from the first jet actuator (Figure 7). 
	As to claim 3, GARDENER discloses the 3D bioprinting apparatus according to claim 2, wherein the adjustment element is configured to effect translational movement of the first jet actuator with respect to the second jet actuator (¶75)
	As to claim 4, GARDENER discloses the 3D bioprinting apparatus according to claim 2, wherein the adjustment element is configured to effect rotational movement of the first jet actuator (¶75). 
	As to claim 5, GARDENER discloses the 3D bioprinting apparatus according to claim 2, wherein the adjustment element comprises an actuating element for adjusting the position of the first jet actuator (¶75). 
	As to claim 6, GARDENER discloses the 3D bioprinting apparatus according to claim 5, wherein the adjustment element further comprises a controller to control the actuating element (¶53). 
As to claim 10, GARDENER discloses the 3D bioprinting apparatus according to claim 1, wherein the adjustment element is configured to apply a force to the first liquid after it is dispensed from the first jet actuator to adjust the trajectory of the first liquid (the structures in Figure 21–26 are capable of meeting this intended use limitation). 
As to claim 14, GARDENER discloses the 3D bioprinting apparatus according to claim 1, further comprising a jet controller for controlling the release of the first and second liquids from the respective first and second jet actuators (¶53).
Claim(s) 1–3, 5, and 13–14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by  JEUTE PG Publication No. 20180029361 (of record).
As to claim 1, JEUTE discloses a printing apparatus for impinging liquids from at least two liquid sources, the apparatus comprising:
	a first jet actuator (Figure 4a, 216A or 216B; ¶164) configured to dispense a first liquid from a first liquid source (¶167);
	a second jet actuator (Figure 4a, 216A or 216B; ¶164) configured to dispense a second liquid from a second liquid source (¶167); and
	an adjustment element configured to adjust a trajectory of at least the first liquid dispensed from the first jet actuator such that the first liquid impinges the second liquid dispensed from the second jet actuator (¶182's "The angles of inclination .beta.A, .beta.B of the nozzles 211A, 211B can be adjustable, to adjust the nozzle assembly 210 to parameters of the liquids stored in the reservoirs 216A, 216B") . 
With respect to the newly added limitations of "a 3D bioprinting apparatus" and that that the first liquid and/or second liquid "comprises viable cells," these limitations are drawn to the material or article worked upon or an intended use limitation. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this instance, Applicant admits that JUTE dispenses liquid droplets (see top of page 10 of the Applicant's remarks filed on a 7/01/2022). One of ordinary skill in the art would understand that the liquid could support viable living cells.  
Therefore, JUTE anticipates claim 1's 3D bioprinting apparatus.
	As to claim 2, JEUTE discloses the 3D bioprinting apparatus according to claim 1, wherein the adjustment element is configured to adjust the position of the first jet actuator relative to the second jet actuator to adjust the trajectory of the first liquid dispensed from the first jet actuator (¶182). 
	As to claim 3, JEUTE discloses the 3D bioprinting apparatus according to claim 2, wherein the adjustment element is configured to effect translational movement of the first jet actuator with respect to the second jet actuator (¶182). 
As to claim 5, JEUTE discloses the 3D bioprinting apparatus according to claim 2, wherein the adjustment element comprises an actuating element for adjusting the position of the first jet actuator (¶182).
	As to claim 13, JEUTE discloses the 3D bioprinting apparatus according to claim 1, wherein the first and second jet actuators are configured as drop-on-demand actuators (¶140–142). 
	As to claim 14, JEUTE discloses the 3D bioprinting apparatus according to claim 1, further comprising a jet controller for controlling the release of the first and second liquids from the respective first and second jet actuators (Figures 10–12; ¶165). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10–12  is/are rejected under 35 U.S.C. 103 as being unpatentable over JEUTE PG Publication No. 20180029361 (of record).
	As to claim 10, JEUTE discloses the 3D bioprinting apparatus according to claim 1. 
However, the embodiment applied in the rejection of claim 1 fails to disclose wherein the adjustment element is configured to apply a force to the first liquid after it is dispensed from the first jet actuator to adjust the trajectory of the first liquid. 
JEUTE further discloses, albeit an alternative embodiment illustrated in Figure 7 referenced ¶ 192, downstream electrode plates which apply force to the first liquid and second liquid to adjust their trajectory (¶192).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the teachings of JEUTE's alternative embodiment into the disclosure referenced above for the benefit of enabling a change of the outlet path of the drops according to a controlled direction (as taught by JEUTE at ¶192). 
	As to claim 11, JEUTE makes obvious the 3D bioprinting apparatus according to claim 10.
The obvious combination arrived at claim 10 also arrives at wherein the adjustment element comprises electrically charged deflection plates for applying an electrostatic force to the first liquid (as taught by JEUTE at ¶192). 
	As to claim 12, JEUTE makes obvious the 3D bioprinting apparatus according to claim 11. 
The obvious combination arrived at claim 10 also arrives at wherein the charged deflection plates are positioned adjacent to an exit nozzle of the first jet actuator (See Figure 7). Additionally, it would have been obvious to arrive at the charged deflection plates being positioned directly adjacent to an exit nozzle of the first jet actuator as obvious arrangement of parts which do little more than lead to the predictable result of controlling the trajectory out of the first jet actuator, p particularly in view of the teachings of Figure 15 A and ¶241–242). 



Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art fails to provide any teachings, suggestions, motivations, or other rationales to arrive at the printing apparatus according to claim 5, wherein the adjustment element further comprises a biasing element arranged to oppose the force of the actuating element on the first jet actuator. 
Claim 8 would be allowed for the same reasons via its dependency on claim 7. 
	Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to provide any teachings, suggestions, motivations, or other rationales to arrive at the printing apparatus according to claim 5, wherein the first jet actuator is mounted eccentrically in a collet, and wherein the actuating element is configured to rotate the collet to linearly adjust position of first jet actuator with respect to the second jet actuator. 

Response to Arguments
Claim Objections 
The Office Action, mailed 05/04/2022, objected to claim(s) 9 because of various informalities.
The Examiner would like to thank the Applicant for amending the claim(s) to provide greater consistency.  The objection(s) referenced above is/are withdrawn. 

Claim Rejections - 35 USC § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
Claim(s) 2–9 and 14 was/were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The Examiner would like to thank the Applicant for amending the claim(s) at issue.  The rejection(s) made under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, in the Non-Final Rejection, mailed 05/04/2022, is/are moot and withdrawn unless maintained herein.

Claim Rejections - 35 USC § 102

Claim(s) 1–6, 10, and 14 were rejected under 35 U.S.C. 102(a)(2) as being anticipated  by  GARDENER PG Publication No. 20180370117.
Applicant’s arguments, bottom of page 9, filed 07/01/2022, have been fully considered. However, these arguments are not persuasive for the reasons set out below:
Applicant states:
Applicant submits that Gardener does not teach or suggest at least the features in independent claim 1 of: "a first jet actuator configured to dispense a first liquid from a first liquid source [and] a second jet actuator configured to dispense a second liquid from a second liquid source." (Emphasis added). Furthermore, Gardener does not teach or suggest "a 3D bioprinting apparatus", much less that the first liquid and/or second liquid "comprises viable cells" as recited in claim 1. (Emphasis added). Applicant also submits that Jeute does not cure at least these deficiencies of Gardener. Applicant therefore submits that amended independent claim 1 is patentable over the cited references and in condition for allowance for at least these reasons.
(reproduction from the bottom of page 9 the Applicant's remarks filed on 07/01/2022). The Examiner respectfully disagrees.
GARDENER discloses that the "plurality of nozzles 62. Each nozzle 62 is in communication with a supply of settable build material." (¶ 75). One of ordinary skill in the art would understand that before this "settable build material" is "set," the build material is liquid. (see [0059]'s " The build material is settable and therefore sets (hardens) after being deposited by the apparatus 1. Setting may involve curing or solidifying depending on the build material composition. For example, a concrete build material cures over time whereas a liquid wax build material solidifies when cooled.") With respect to the Applicant's emphasis on the limitations of "a 3D bioprinting apparatus" and that that the first liquid and/or second liquid "comprises viable cells," these limitations are drawn to the material or article worked upon or an intended use limitation. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this instance, GARDENER is capable of dispensing a liquid (see discussion above and rejection above). One of ordinary skill in the art would understand that the liquid could support viable living cells.  Therefore, GARDENER meets the claim limitations at issues.  The limitations at issue do not expressly or impliedly require any particular structure in addition to that of the prior art references cited because “the manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself.” (MPEP 2115 citing In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967)).
Therefore, the above referenced rejection(s) under 35 U.S.C. 102(a)(2) in the Non-Final Rejection, mailed 05/04/2022, is/are maintained.  
Claim(s) 1–3, 5, and 13–14 were rejected under 35 U.S.C. 102(a)(2) as being anticipated by  JEUTE PG Publication No. 20180029361 (of record).
Applicant’s arguments, top page 10, filed 07/01/2022, have been fully considered. However, these arguments are not persuasive for the reasons set out below:
Applicant states:
Juete does not teach or suggest "a 3D bioprinting apparatus", much less that a first liquid and/or second liquid "comprises viable cells" as recited in claim 1. (Emphasis added). Applicant therefore submits that amended independent claim 1 is patentable over the cited references and in condition for allowance for at least these reasons. 
(reproduction from the top page 10 the Applicant's remarks filed on 07/01/2022). The Examiner respectfully disagrees.
With respect to the Applicant's emphasis on the limitations of "a 3D bioprinting apparatus" and that that the first liquid and/or second liquid "comprises viable cells," these limitations are drawn to the material or article worked upon or an intended use limitation. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this instance, Applicant admits that JUTE dispenses liquid droplets (see top of page 10 of the Applicant's remarks filed on a 7/01/2022). One of ordinary skill in the art would understand that the liquid could support viable living cells. Therefore, JUTE is capable of dispensing viable cells. Therefore, JUTE meets the claim limitations at issues.  The limitations at issue do not expressly or impliedly require any particular structure in addition to that of the prior art references cited because “the manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself.” (MPEP 2115 citing In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967)).
Therefore, the above referenced rejection(s) under 35 U.S.C. 102(a)(2) in the Non-Final Rejection, mailed 05/04/2022, is/are maintained.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANLEY L CUMMINS IV whose telephone number is (469)295-9048. The examiner can normally be reached Monday-Friday 9:30 a.m. - 6:00 p.m. (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANLEY L CUMMINS IV/Examiner, Art Unit 1743